This proceeding to review a determination of the State Liquor Authority has been transferred to this court (Civ. Prae. Act, § 1296). The determination suspended petitioners’ restaurant liquor license for 20 days on the ground that petitioners, in violation of subdivision 1 of section 65 of the Alcoholic Beverage Control Law, had on May 13, 1955 permitted alcoholic beverages to be sold, delivered or given away to minors actually under the age of 18 years. Determination unanimously confirmed, with $50 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.